Citation Nr: 0311570	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970, and he died in August 1999. 

The appellant, who is the veteran's widow, appealed a May 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In 
November 2001, the appellant testified at a Travel Board 
hearing at the RO before the undersigned.


REMAND

In September 1999, the appellant submitted a claim for 
dependency and indemnity compensation (DIC) on the basis that 
the cause of the veteran's death was service connected, and 
also claimed DIC under the provisions of 38 U.S.C.A. § 1318.  
During the pendency of her appeal, there was a change in the 
law regarding her appeal for DIC benefits under section 1318.  
In January 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation for 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

Prolonged litigation ensued and included a stay of 
proceedings involving claims for DIC benefits under 
38 U.S.C.A. § 1318 where the outcome was dependent upon 
38 C.F.R. § 3.22.  See Hix v. West, 12 Vet. App. 138, 141 
(1999), aff'd sub nom. Hix v. Gober, 225 F.3rd. 1277 (Fed. 
Cir. 2000), holding that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death) the implementing regulation, 38 C.F.R. 
§ 20.1106, permitted "hypothetical entitlement".  

However, in National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit concluded that the 
revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. 
§ 20.1106, which interpreted a virtually identical veterans 
benefit statute, 38 U.S.C.A. § 1311(a)(2), and that VA had 
failed to explain its rationale for interpreting these 
virtually identical statutes (1311 and 1318) in conflicting 
ways.  The Federal Circuit directed VA to stay all 
proceedings involving claims for DIC benefits under 
38 U.S.C.A. § 1318 where the outcome was dependent upon 
38 C.F.R. § 3.22, pending the conclusion of expedited 
rulemaking.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there may be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-17 (April 5, 2002).

Then, the Federal Circuit, in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 314 F. 
3d 1373 (Fed. Cir. 2003) (NOVA II), found that VA had 
determined that the two statutes at issue should be similarly 
interpreted, and had amended 38 C.F.R. § 20.1106 to provide 
that claims under section 1311(a)(2), like claims under 
section 1318, will be decided taking into account prior 
determinations issued during the veteran's lifetime.  The 
Federal Circuit held that VA could properly construe the 
language of 1311(a)(2) and 1318 to bar "hypothetical 
entitlement" claims.  See also 38 U.S.C.A. §§ 1311(a) and 
1318 (2002).  Subsequently, the Board's stay was lifted for 
all claims for benefits under 38 U.S.C.A. § 1318 where the 
decision would require a hypothetical determination on 
eligibility.

Because the appellant's claim and appeal were filed before 
the regulatory change occurred, she may be entitled to 
application of the version which is more favorable to her.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 
3-2000 (opinion of VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether the 
revised version is more favorable to the claimant).

A review of the appellant's claims file reveals that the 
August 2000 statement of the case (SOC) appears to include 
the most recent version of 38 C.F.R. § 3.22, effective 
January 2000, but the appellant has not been provided with 
the most recent version of 38 C.F.R. § 20.1106, effective 
April 5, 2002.  Thus, in the interest of due process and 
fairness, the Board believes that the appellant should be 
notified of these changes in the interpretation of the law as 
articulated by VA and the Federal Circuit Court, prior to 
final appellate consideration of her appeal.  Moreover, she 
and her representative should be given the opportunity to 
submit any additional comments, argument, or relevant 
evidence she has in support of her claim.

Furthermore, in November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute revised the former section 5107(a) 
of title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

Because the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  See also 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, ___F.3d___, Nos. 02-7304, -7305, -7316 (May 1, 
2003).

Thus, due process demands that this case be REMANDED to the 
RO for the following actions:

1.	The appellant should be contacted and 
invited to submit any additional evidence 
or argument she may have in support of her 
claim.

2.	 Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.


3.	Thereafter, the RO should readjudicate the 
appellant's claims of entitlement to 
service connection for the cause of the 
veteran's death and to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318, to 
include consideration of whether the 
appellant is entitled to adjudication 
under 38 C.F.R. § 3.22 as in effect both 
prior to and after January 21, 2000, and 
38 C.F.R. § 20.1106, as in effect prior to 
and after April 5, 2002.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
November 2000 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


